PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/801,365
Filing Date: 2 Nov 2017
Appellant(s): CELIK et al.



__________________
ROBERT LIPCSIK
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/23/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/10/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 20170113489 to Iwamura et al. (“Iwamura”) in view of WO 2017072562 to Schroeter et al. (“Schroeter”).
 (2) Response to Argument
(2)(a). Rejection of claims 1 and 8 under 35 U.S.C. 103.
(2)(a)(i). Scope and contents of the prior art as related to claims 1 and 8.
Iwamura provides a non-pneumatic tire that is formed by combining first half 10 and second half 20. Each of the halves have an outer tread ring (11, 21) and an inner periphery part (12, 22) spaced radially inward from the tread ring. In other words, the tread ring extends circumferentially around the inner periphery part. A spoke structure (13, 23) connects the tread ring to the inner periphery part. The spokes have a thickened header and footing, relative to the main body of the spoke, at its connection point to the tread ring and inner peripheral parts respectively. Iwamura provides various embodiments of angling the spokes with respect to the rotational axis of the tire. For example, Fig. 3 shows the spokes extending almost perpendicularly to the rotational axis. As a reference point, if the spokes were extending perpendicularly to the rotational axis, the spokes would be concentric with the tread ring and the inner periphery parts. The embodiment relied upon herein is that of Fig. 6B. The specification in [0038] states that the spokes of Fig. 6B are angled equally with respect to each other (i.e. “[a]bsolute values of inclination angles of the first spokes and the second spokes…are equal).” The angled spokes 
    PNG
    media_image2.png
    263
    512
    media_image2.png
    Greyscale

Schroeter is a modifying reference relied on in the rejections. This reference discloses elongate reinforcement elements 130 that may be made of nylon, steel, combinations thereof or other materials (see [0042], [0043]) that reinforce a spoke structure. They are disclosed to extend across the width of the spoke as shown in Fig. 6. Importantly, these reinforcements, at least collectively as shown in Fig. 6 (showing about 20 of such reinforcements), form a continuous reinforcement layer (from the radially inner portion of the spoke to the radially outer portion of the spoke) to multiple locations adjacent to the flexible outer ring (i.e. a tread ring). 

(2)(a)(ii). Whether Iwamura discloses closed cavities extending axially and circumferentially at a common helical angle relative to the axis.
Appellant asserts that Iwamura discloses cavities extending axially and circumferentially at alternating opposite angles relative to the axis. This assertion appears to contrast with the claimed limitation of a “common helical angle.” Therefore, it appears the main issue here is whether the closed cavities extend at a common helical angle. Iwamura expressly provides that for the embodiment of Fig. 6B, that the “absolute values of inclination of the first and second spokes…are equal.” ([0038], lines 3-5). Examiner interprets this portion of the disclosure to mean that, with respect to the annotated figure below, the following equivalence applies: angle angle and oreover,  e.g. approximately 120 degrees with respect to the angle of the spokes extending away from the annotated horizontal line below). It would therefore stand to reason that so the closed cavities extend at a common helical angle. Therefore, in view of Fig. 6B and the explicit disclosure of equal angles in [0038], Iwamura discloses that the closed cavities extend axially, circumferentially, [and radially], at a common helical angle relative to the axis. Of note, the claims fail to provide any reference points from which the common angle is taken from so as long as the spoke structure extends at “common angles,” this limitation is satisfied. As evident from Iwamura’s disclosure and Fig. 6B, Iwamure teaches closed cavities that extend at a common helical angle.

    PNG
    media_image3.png
    629
    1202
    media_image3.png
    Greyscale

(2)(a)(iii). Whether it would be obvious to incorporate the teaching of Schroeter of a “continuous reinforcement layer” into the separate spokes of Iwamura to satisfy the limitation of a “continuous reinforcement layer.”
Iwamura discloses a reinforcing cord layer on the radially inner side of the tread ring but does not provide any reinforcement for the spoke structure. However, Schroeter provides a teaching of a reinforced spoke structure for a non-pneumatic tire. In Schroeter, the “layer” aspect of these reinforcements is a layer as viewed in the axial direction as shown in Fig. 4 and 5. In other words, there are about 20 reinforcements 130 extending across the width of a spoke that form a layer. Alternatively, [0045] provides for layers as between the individual components of a wounded cord of 130. Either way, a reinforcement layer is taught by Schroeter. 
The layer is “continuous” in that the reinforcements extend continuously from the bottom to the top (e.g. see Fig. 4 and Fig. 6). In other words, there are no interruptions as the layer of reinforcements extend radially outward just as the claims recite. One would be motivated to incorporate these reinforcements into the spokes of Iwamura with the rationale of strengthening the spokes of Iwamura. The rationale of strengthening a spoke of a non-pneumatic tire by adding a reinforcement is well known in the art of wheels as expressly taught by Schroeter. 
(2)(a)(iv). Whether the rationale of strengthening spoke structure satisfies Examiner’s burden of providing a rational underpinning to support a legal conclusion of obviousness with respect to incorporating the continuous reinforcement layer of Schroeter into the spokes of Iwamura.
There are multiple exemplary rationales that support a conclusion of obviousness in this case. The simple combination of Schroeter providing the idea of reinforcing a spoke for a non-pneumatic tire is combined with the non-pneumatic tire of Iwamura that lacks reinforcement in the spoke portion. Appellant argues that the idea of providing a continuous reinforcement layer into a spoke structure is what makes the instant claims patentable with respect to Iwamura. This could be the case in the Schroeter provides for a continuous reinforcement layer in the spoke portion of a non-pneumatic tire as shown in Fig. 4, 5, and 6. The motivation to combine these teaching into the spokes of Iwamura is to strengthen to spoke by reinforcing it. For example, depending on the intended use of the wheels of Iwamura, it would be of great benefit to strengthen various components such as the spokes. An exemplary use would be that in the field of heavy construction machinery. The incorporation of the reinforcements provides for a predictable result of strengthening the spokes.
(2)(a)(v). Whether the result of the reinforced spoke of Iwamura as modified by Schroeter is obvious in view of Applciant’s allegations of the modification being “unpredicatable” and “nonobvious.”
There are multiple exemplary rationales that support a conclusion of obviousness in this case. The simple combination of Schroeter providing the idea of reinforcing a spoke for a non-pneumatic tire is combined with the non-pneumatic tire of Iwamura that lacks reinforcement in the spoke portion. Appellant argues that the idea of providing a continuous reinforcement layer into a spoke structure is what makes the instant claims patentable with respect to Iwamura. This could be the case in the absence of a teaching that provides for the idea of providing a continuous reinforcement layer in the spoke portion of a non-pneumatic tire. However, Schroeter provides for a continuous reinforcement layer in the spoke portion of a non-pneumatic tire as shown in Fig. 4, 5, and 6. The motivation to combine these teaching into the spokes of Iwamura is to strengthen to spoke by reinforcing it. For example, depending on the intended use of the wheels of Iwamura, it would be of great benefit to strengthen various components such as the spokes. An exemplary use would be that in the field of heavy construction machinery. The incorporation of the reinforcements provides for a predictable result of strengthening the spokes.

(2)(a)(vi). Whether Examiner established that the reinforced spoke of Iwamura as modified by Schroeter is a predictable result.
There are multiple exemplary rationales that support a conclusion of obviousness in this case. The simple combination of Schroeter providing the idea of reinforcing a spoke for a non-pneumatic tire is combined with the non-pneumatic tire of Iwamura that lacks reinforcement in the spoke portion. Appellant argues that the idea of providing a continuous reinforcement layer into a spoke structure is what makes the instant claims patentable with respect to Iwamura. This could be the case in the absence of a teaching that provides for the idea of providing a continuous reinforcement layer in the spoke portion of a non-pneumatic tire. However, Schroeter provides for a continuous reinforcement layer in the spoke portion of a non-pneumatic tire as shown in Fig. 4, 5, and 6. The motivation to combine these teaching into the spokes of Iwamura is to strengthen to spoke by reinforcing it. For example, depending on the intended use of the wheels of Iwamura, it would be of great benefit to strengthen various components such as the spokes. An exemplary use would be that in the field of heavy construction machinery. The incorporation of the reinforcements provides for a predictable result of strengthening the spokes.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        
Conferees:

/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                                                                                                                                                                                                                                


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.